836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J.B. TAYLOR, et al., Plaintiffs,Russell W. Dotson, Plaintiff-Appellant,v.E.P. PERINI, Supt., Marion Correctional Institution, et al.,Defendants-Appellees.
No. 87-3333.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1987.

1
Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Jr., Circuit Judges, and EDWARD E. JOHNSTONE, District Judge.*

ORDER

2
This pro se plaintiff, an Ohio state prisoner incarcerated at the Marion Correctional Institution (MCI), appeals from the district court's order denying his motion seeking a contempt sanction.  Specifically, he requested a show cause order holding the defendants in contempt of the court's July 20, 1978 order (the Taylor order) and an order compelling enforcement of same.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Requesting punitive damages and judicial sanctions, the plaintiff alleged that MCI administrators were in violation of the Taylor order because they permitted sweet corn to be stored on the cafeteria floors despite inmate grievances raising the issue.  Allegedly, the corn had become rodent-infested, yet was still fed to the inmates.  The district court overruled the motion, stating that it lacked subject matter jurisdiction under the Taylor order.  We agree and adopt the analysis set forth by Judge Young in his opinion.


4
Therefore, we affirm the district court order dated March 31, 1987, overruling the show cause motion.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation